UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIKEO HARVELL BUTLER, a/k/a Keo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cr-00400-HMH-6)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sikeo Harvell Butler, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sikeo      Harvell   Butler    appeals   the   district    court’s       order

denying his motion for copies at government expense.                    We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.    Butler,    No.    6:14-cr-00400-HMH-6      (D.S.C.     Aug.    30,

2016).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the   materials

before   this    court    and    argument   would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                        2